DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because
Figure 2: The figure has poor line quality and the lines are fading upon reproduction. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined such that the figures are properly reproducible. See 37 CFR 1.84(l) Character of lines, numbers, and letters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claims 1 and 6 is McClure (U.S. Patent No. 4064936).
In regards to claim 1, McClure teaches an injection system for treating a production fluid from a wellhead, wherein:
 said injection system comprises a skid assembly (Fig. 1); 
said skid assembly comprises a first pressure hose (30), a second pressure hose (32) and a third pressure hose (36);
said first pressure hose (30) is configured to receive an unconditioned portion of said production fluid from said wellhead (16).
However, McClure is silent regarding said second pressure hose is configured to return a conditioned portion said production fluid to said wellhead from said skid assembly; 
said skid assembly further comprises an actuated three-way valve configured to protect said injection system by selectively altering said injection system between an open condition and a closed condition to prevent explosions; 
with said actuated three-way valve in said open condition, said injection system is engaged in a treatment cycle;
with said actuated three-way valve in said closed condition, said unconditioned portion of said production fluid from said wellhead can be sent into a production flow line through said third pressure hose.
In regards to claim 6, McClure teaches an injection method of use for treating a production fluid from a wellhead, wherein
 an injection system comprising a chemical tanks (58), a skid assembly (10). 
However, McClure is silent regarding a bacteria monitor, and a control panel;
 an actuated three-way valve selectively opens and closes to allow a portion of said production fluid into said bacteria monitor; and 
said injection system adapted to selectively open said actuated three-way valve to receive a portion of said production fluid from said wellhead, receiving a portion of said production fluid from said wellhead, monitoring a chemical composition of said production fluid, selectively adding a mixture of chemicals from one or more chemical storage tanks into said production fluid, injecting the resulting mixture back into said wellhead, and monitoring said production fluid and modifying mixtures from said one or more chemical storage tanks and/or closing said actuated three-way valve according to a desired mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676